Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO THE BOARD OF DIRECTORS OF Rubicon Financial Incorporated We consent to the incorporation by reference in the Registration Statement No. 333-160908on Form S-8 of Rubicon Financial Incorporated, relating to our audits of the consolidated financial statements of Rubicon Financial Incorporated included in the Annual Report on Form 10-K/A of Rubicon Financial Incorporated for the years ended December 31, 2010 and 2009. /s/ Weaver Martin & Samyn, LLC Weaver Martin & Samyn, LLC Certified Public Accountants Kansas City, Missouri Date: March 6, 2012
